DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 8, and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glovinski et al. (US 2017/0110873).
In re claim 1, Glovinski discloses an electric safety circuit (Figs. 2A, 2B) for an aircraft DC power supply circuit (i.e., the circuit is at least capable of this intended use recited in the preamble), the electric safety circuit comprising: a first electric line (20) connecting a first electric pole of a main DC power supply (60) with a first electric connector (21) of an electric load (50); a second electric line (30) connecting a second electric pole of the main DC power supply with a second electric connector (31) of the electric load; at least one electric safety switch (110c, 110d) arranged in at least one of the first and second electric lines (20, 30) and configured for selectively interrupting any electric current flowing through said at least one electric line ([0025] and as shown in Figs. 2A and B)); a first electric coil (section 117b of line 20 as it passes through the transformer core 6) in the first electric line, and a second electric coil (116b of line 30 passing through the core) arranged in the second electric line; and an electric detection coil (secondary coil of transformer core; see [0022]), wherein the first and second electric coils and the electric detection coil are in inductive interaction with each other (i.e., via the transformer core), wherein the first and second electric coils and the electric detection coil in particular are arranged on a common magnetic core (6; see also Figs. 6-7, [0022] and [0050]); a detection circuit (112a, 18) electrically connected with the electric detection coil and configured for detecting electric voltages induced in the electric detection coil and for controlling the at least one electric safety switch (110c, 110d) to open in case the detected voltage exceeds a predetermined limit ([0022], [0025]); a first coil switch (111a) serially connected with the first electric coil (117b); a second coil switch (111b) serially connected with the second electric coil (116b); and a control circuit (18) connected with the first and second coil switches and configured for intermittently switching the first and second coil switches on and off ([0028]-[0029]).
In re claims 3 and 4, Glovinski discloses wherein each of the coil switches (111a, 111b) includes at least one transistor, in particular any of a field effect transistor, a bipolar transistor, and an insulated gate bipolar transistor (i.e., Glovinski teaches at least the use of MOSFETs – see Figs. 4A-B and [0026]); and
the electric safety circuit further comprising: a first diode connected parallel to the serial combination of the first electric coil and the first coil switch (see [0045]: the switches may further include other devices such as diodes, thus the bypass switches 110a, 110b may correspond to the claimed diodes); and a second diode (as 110b) connected parallel to the serial combination of the second electric coil and the second coil switch (see [0045] and above explanation).
In re claim 8, Glovinski discloses two safety switches (110c, 110d), wherein each safety switch is arranged in one of the electric lines, respectively (as shown); and wherein the control circuit is configured for switching both safety switches simultaneously off (as explained above for claim 1).
In re claims 10-12, Glovinski discloses wherein the control circuit is configured for periodically switching the coil switches, in particular for periodically switching the coil switches with a frequency in a range of 50 Hz to 500 Hz ([0029]);   
wherein the voltage detected by the detection circuit corresponds to a difference of the absolute values of the electric currents flowing through the first and second electric lines and the detection circuit is configured for controlling the at least one electric safety switch to open in case the detected voltage corresponds to a difference in the electric currents of at least 50 mA ([0024]); and
wherein the detection circuit is configured for controlling the at least one electric safety switch to open in case the detected voltage exceeds the predetermined limit for at least 35 ms ([0029]).
In re claim 13, Glovinski discloses an aircraft DC power supply circuit (i.e., Glovinski teaches the DC power supply as explained above for claim 1, which is at least capable of the preamble’s intended use recitation of an aircraft) comprising: a main DC power supply (60; see also Figs. 10 and 11); at least one electric load (50; e.g. inverters and/or AC loads/mains) and an electric safety circuit according to claim 1 (as explained above).  
In re claim 14, Glovinski discloses16126689US01 (U381684US) wherein the electric voltage provided by the main DC power supply is in the range of 12 V to 550 V (see [0045]) or the currents supplied by the main DC power supply are in the range of 0,1 A to 100 A; wherein the main DC power supply is a symmetric power supply providing a positive voltage and a negative voltage with respect to a common ground (see view of larger system as shown in, e.g., Figs. 1 or 12; see [0023]; wherein the first electric line is connected to a plus pole of the main DC power supply and the second electric line is connected to a negative pole of the main DC power supply, respectively (id. plus earlier-cited figures 2A-B, etc.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Glovinski et al. (US 2017/0110873) in view of Handy (US 2018/0134408).
In re claims 5-7, Glovinski does not disclose at least one coil switch damping circuit configured for damping the switching of at least one of the coil switches; a detection damping circuit configured for damping the voltage induced in the detection coil; and a short-cut circuit configured for intermittently or periodically, short-cutt the detection coil.
Whereas Handy discloses a similar electric safety circuit (Fig. 4) which includes damping and short-cut circuits (i.e., active damping circuits; see 224 (specifically the MOV, TVS), 228, 230 and [0029]) for the coil switches (224) and detection circuitry (242) for short-cutting (Examiner interprets short-cutting as active damping) the circuits in order to suppress voltage spikes and dampen ringing caused by circuit inductances ([0029]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the safety circuit of Glovinski by incorporating at least one coil switch damping circuit configured for damping the switching of at least one of the coil switches; a detection damping circuit configured for damping the voltage induced in the detection coil; and a short-cut circuit configured for intermittently or periodically, short-cutt the detection coil as shown and taught by Handy in order to suppress voltage spikes and dampen ringing caused by circuit inductances.
In re claim 15, Glovinski discloses the claimed invention as explained above, except for the DC power supply being on an aircraft. However, Glovinski teaches the general applicability of the safety circuit ([0009]), and Handy teaches the need and desirability of similar electric safety circuits for the DC power systems on modern aircraft (Fig. 1; [0001]-[0003]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the safety circuit of Glovinski by implementing it in other types of power supply systems, such as the DC power supply of an aircraft, since such protection and safety circuits were known to be desirable and necessary in the field of aviation, as demonstrated by Handy.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Glovinski et al. (US 2017/0110873) in view of Naebauer (German pub. DE 102013018950 A1; text citations in the rejection will refer to the machine translation of Naebauer, also cited and included with this Office action).
In re claim 9, Glovinski does not disclose wherein the control signals supplied to the coil switches are galvanically separated from the control circuit, wherein the control circuit in particular includes at least one power supply, which is galvanically separated from the control circuit. 
Whereas it was well-understood in the art the use of galvanic separation or isolation using various means such as transformers, opto-isolators, etc. For instance, Naebauer discloses a similar DC electric safety circuit (Figs. 1-3) in which the coil switches (see Figs. 4, 5) are galvanically isolated (see transformer in 11w) from the control circuit (11w) which is galvanically isolated from its input power supply (VB, GND; see paragraph at bottom of p. 7, beginning, “In 4 is in the upper part of a section 3”) in order to cost-effectively achieve high voltage potential separation of the circuits (id.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the safety circuit of Glovinski such that the control signals supplied to the coil switches are galvanically separated from the control circuit, wherein the control circuit in particular includes at least one power supply, which is galvanically separated from the control circuit as shown and taught by Naebauer, in order to cost-effectively achieve high voltage potential separation of the circuits.


Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
With respect to claim 2, the prior art made of record does not disclose or suggest the feature of third and fourth coils with third and fourth coil switches connected as recited, with the alternate switching control scheme as also recited.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as showing other examples of known electric safety circuits.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED E FINCH III/Primary Examiner, Art Unit 2838